Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21 are pending.
Claims 1, 8, and 15 are amended, claim 20 is cancelled, and claim 21 is newly presented.

Response to Arguments
Applicant's arguments filed May 25, 2021, with regards to the objections to the drawings have been fully considered but they are not persuasive. With regards to the objection to the drawings, Applicant argues that its selective usage of reference characters is sufficient because the drawings are otherwise labeled with text.  However, under 37 C.F.R. 1.84(p)(5), “[r]eference characters mentioned in the description must appear in the drawings.” As such, the arguments are not persuasive.
Applicant's arguments with regards to the Section 102 and 103 rejections have been fully considered but they are not fully persuasive. With regards to U.S. Patent Application Publication No. 2016/0358268 to Verma et al., Applicant argues that nothing in Verma et al. discloses or suggests that the set of supervised model features are determined based on grouping the historical reports based on outcomes of historical audits.  That is incorrect. Verma et al. a plurality of model features that are have been grouped, or assigned risk levels and types of reports such are cash or receipts, the historical reports based on outcomes of historical audits, such as risk levels (e.g. high v. low). See, for example, paragraphs [0054]-[0058] of Verma et al.  Verma et al. also discloses using certain unsupervised models to determine feature anomalies. See, for example, paragraphs [0060]-[0062] of Verma et al.  The remainder of Applicant’s arguments with respect to the Section 102 and 103 rejections of claims 1-19, have been considered but are moot because the new ground of .

Drawings
The drawings are objected to because each of Figs. 1A-1G omit the corresponding reference numerals (e.g. client device 210, a server device 220, a report analysis platform 230) for the elements given reference numerals used for the same elements in Fig. 2. In that regard, the corresponding portions of the specification with regards to Figs. 1A-1G also omit the used of those same corresponding reference numerals.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0358268 to Verma et al. in view of U.S. Patent Application Publication No. 2012/0084235 to Suzuki et al. 
With regards to claim 1, Verma et al. teaches:
receiving, by a device, data that is related to: historical reports associated with an organization, historical audits of the historical reports, and individuals associated with the historical reports (paragraph [0025], “Expense report can be a form of document that contains the expenses that an individual has incurred as a result of the business operation. For example, if the owner of a business travels to another location for a meeting, the cost of travel, the meals, and all other expenses that he/she has incurred may be added to the expense report. Consequently, these expenses will be considered business expenses and are tax deductible.”; paragraph [0044], “In step 110, process 100 can verify receipts associated with an expense report. Step 110 can determine if the receipts are valid and match the claimed expenses. In step 112, process 100 can detect duplicate claims expenses. For example, step 112 can determine if the employee or any other employee claim this expenses previously (e.g. on other past expense reports, etc.).”; and paragraph [0045], “Process 100 can augment expense data with multiple sources, including, inter alia: web-scale data, itineraries, 
determining, by the device, a multi-entity profile for the data after receiving the data (paragraph [0040], “For example, process 100 can understand expense-meanings based on semantic models/ontologies. For example, a parking expense can have different properties than an Internet expense. Step 102 can use semantic analysis to differentiate a customer meal from an individual meal from a team meal based on a user's textual entry.”),
wherein the multi-entity profile includes a set of groupings of the data by a set of attributes included in the data (paragraph [0054], “In step 402, employee profiling can be performed. Various machine learning and/or anomaly detection process can be performed on historical expense data associated with an employee to identify habitual, opportunistic and/or accidental fraud in employee spending, Quantitative and/or qualitative features can be measured against other employee cohorts in the enterprise.”);
determining, by the device and using the multi-entity profile, a set of supervised model features for the historical reports based on grouping the historical reports based on outcomes of the historical audits (paragraph [0054], “Example, quantitative features can include calculating Z-scores of historical spend amounts, cash to credit ratios, number of expense lines with missing receipts.”; paragraph [0055], “In step 404, an expense-report risk profile can be determined. Use machine learning to classify whether a report submitted by an employee is of high, medium or low risk by assigning weights to different policy violations across expense lines and studying employee profile data.”; paragraph [0057], “A user's risk of committing opportunistic fraud may be captured using different risk features such as, inter alia: Z-score of amount marked as high risk due to receipt mismatch, zrm; Z-score of amount marked as high risk due to duplicates, zdup; Z-score of amount marked as high risk due to cost out of range, zcor; Z-score of amount marked as high risk due to 
wherein the set of supervised model features is associated with training a model to process a report in a context of the historical audits (paragraph [0038], “Support vector machines (SVMs) can be, supervised learning models with associated learning algorithms that analyze data and recognize patterns, used for classification and regression analysis.”; and paragraph [0059], “An example model using SVMs is now provided. SVMs can be a set of supervised learning methods used for classification, regression and outliers detection.”);
determining, by the device and using the multi-entity profile, a set of unsupervised model features for the historical reports independent of the grouping of the historical reports (paragraph [0060], “Again, various machine learning and/or anomaly detection algorithms can be utilized to compute statistical threshold limits for each expense type by studying all (and/or a specified set of) expenses by a company's employees for the same items, events, etc. Example, approaches can include, inter alia: probability-based methods (e.g. using histograms, etc,), distance-based methods (e.g. k-nearest neighbor clustering algorithms, etc.) and the like.”),
wherein the set of unsupervised model features is associated with training the model to process the report independent of the context of the historical audits (paragraph [0060], “Example, approaches can include, inter alia: probability-based methods (e.g. using histograms, etc,), distance-based methods (e.g. k-nearest neighbor clustering algorithms, etc.) and the like.”; paragraph [0061], “In step 408, K-nearest neighbor clustering algorithms can be used to detect anomalies. For example, process 400 can construct the distance of the current expense to its kth nearest neighbor. … Once, there is enough history of the restaurant available in the system, the k-nearest neighbor 
determining, by the device and utilizing the model, a score for the report … (paragraph [0045], “Process 100 can be used to generate a risk score.”; paragraph [0055], “In step 404, an expense-report risk profile can be determined. Use machine learning to classify whether a report submitted by an employee is of high, medium or low risk by assigning weights to different policy violations across expense lines and studying employee profile data. The system is by using historical risk and behavioral data for employees. This is done using Z-scores for different risk and behavioral features.”),
wherein the score indicates a likelihood of an issue related to the report (paragraph [0055], “In step 404, an expense-report risk profile can be determined. Use machine learning to classify whether a report submitted by an employee is of high, medium or low risk by assigning weights to different policy violations across expense lines and studying employee profile data. The system is by using historical risk and behavioral data for employees. This is done using Z-scores for different risk and behavioral features.”); and
performing, by the device, one or more actions based on the score (paragraph [0055], “In step 404, an expense-report risk profile can be determined. Use machine learning to classify whether a report submitted by an employee is of high, medium or low risk by assigning weights to different policy violations across expense lines and studying employee profile data. The system is by using historical risk and behavioral data for employees. This is done using Z-scores for different risk and behavioral features.”). 
after the model is trained using both of the set of supervised model features and the set of unsupervised model features.  However, Suzuki et al. teaches training a model using both of a set of supervised model features and a set of unsupervised model features (paragraph [0092], “The parameter generator 130 receives the supervised-data output candidate graph GrDL having the base-model feature vectors fx,y assigned thereto and the unsupervised-data output candidate graph GrDU having the auxiliary model feature vectors g(k) x,y assigned thereto.”). 
This part of Suzuki et al. is applicable to the system of Verma et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. to include the combined supervised and unsupervised data sets Suzuki et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Verma et al. in order to provide a high-performance structured prediction model at low cost (see paragraphs [0012] of Suzuki et al.).	

With regards to claim 2, Verma et al. teaches determining the set of supervised model features based on at least one of: a pattern of non-compliant reports included in the historical reports and identified in the historical audits, a linear discriminate analysis of the historical reports and the historical audits, or a text analysis of the historical reports and the historical audits (paragraph [0048], “FIG. 3 illustrates an example process 300 for semantic analysis of expense report textual and structured data, according to some embodiments. In step 302, a semantic analysis of user-entered justification can be performed.”).



With regards to claim 4, Verma et al. teaches determining the multi-entity profile based on at least one of: the individuals, vendors associated with the historical reports, or locations associated with the individuals, the vendors, or the organization (paragraph [0043], “Step 108 can obtain customer/vendor verifications to determine that the customer (e.g. a company the guest works for, etc.) or vendor exists. Step 108 can determine if the customer and/or vendor has been linked in PEPS and/or other fraud cases in the past.”).

With regards to claim 5, Verma et al. teaches to the set of supervised model features identifies features of compliant historical reports and non-compliant historical reports included in the historical reports, wherein the non-compliant historical reports include the issue and the 

With regards to claim 6, Verma et al. teaches the set of unsupervised model features identifies features of the historical reports that are indicative of a pattern of the data related to the historical reports (paragraph [0061], “Once, there is enough history of the restaurant available in the system, the k-nearest neighbor algorithm allows finding anomalies based on the clusters, in this example, a $900 spend at the restaurant may not be considered an anomaly since its close to the $800 cluster; whereas a $400 event may be considered an anomaly since its not close to either the $800 cluster or the $25 cluster.”).

With regards to claim 7, Verma et al. teaches: 
flagging the report as including the issue or not including the issue based on the score (paragraph [0045], “Process 100 can be used to generate a risk score.”; paragraph [0055], “The system is by using historical risk and behavioral data for employees. This is done using Z-scores for different risk and behavioral features.”; paragraph [0059], “For every user in a company, risk and behavior features are constructed based on the above and fed into a machine learning algorithm such as SVM linear kernel model for predicting an overall risk score for the user that may be HIGH, MEDIUM or LOW.”); and
storing, in a data structure, information that identifies the report and an identifier that identifies whether the report includes the issue or does not include the issue (paragraph [0022], 

With regards to claim 8, Verma et al. teaches to: 
one or more memories (Fig. 11, paragraphs [0071]-[0073]); and
one or more processors, communicatively coupled to the one or more memories (Fig. 11, paragraphs [0071]-[0073]), to:
receive data that is related to training a model to identify an issue included in a report (paragraph [0025], “Expense report can be a form of document that contains the expenses that an individual has incurred as a result of the business operation. For example, if the owner of a business travels to another location for a meeting, the cost of travel, the meals, and all other expenses that he/she has incurred may be added to the expense report. Consequently, these expenses will be considered business expenses and are tax deductible.”; paragraph [0044], “In step 110, process 100 can verify receipts associated with an expense report. Step 110 can determine if the receipts are valid and match the claimed expenses. In step 112, process 100 can detect duplicate claims expenses. For 
determine a multi-entity profile for the data after receiving the data (paragraph [0040], “For example, process 100 can understand expense-meanings based on semantic models/ontologies. For example, a parking expense can have different properties than an Internet expense. Step 102 can use semantic analysis to differentiate a customer meal from an individual meal from a team meal based on a user's textual entry.”),
wherein the multi-entity profile includes a set of groupings of the data by a set of attributes included in the data (paragraph [0054], “In step 402, employee profiling can be performed. Various machine learning and/or anomaly detection process can be performed on historical expense data associated with an employee to identify habitual, opportunistic and/or accidental fraud in employee spending, Quantitative and/or qualitative features can be measured against other employee cohorts in the enterprise.”);
determine, using the multi-entity profile, a set of supervised model features for historical reports based on grouping the historical reports based on outcomes of historical audits (paragraph [0054], “Example, quantitative features can include calculating Z-scores of historical spend amounts, cash to credit ratios, number of expense lines with missing receipts.”; paragraph [0055], “In step 404, an expense-report risk profile can be determined. Use machine learning to classify whether a report submitted by an employee is of high, medium or low risk by assigning weights to different policy violations across expense lines and studying employee profile data.”; paragraph [0057], “A user's risk of committing opportunistic fraud may be captured using different risk features such as, inter alia: 
wherein the set of supervised model features is associated with training the model to process the report in a context of the historical audits (paragraph [0038], “Support vector machines (SVMs) can be, supervised learning models with associated learning algorithms that analyze data and recognize patterns, used for classification and regression analysis.”; and paragraph [0059], “An example model using SVMs is now provided. SVMs can be a set of supervised learning methods used for classification, regression and outliers detection.”);
determine, using the multi-entity profile, a set of unsupervised model features for the historical reports independent of the grouping of the historical reports based on outcomes of the historical audits (paragraph [0060], “Again, various machine learning and/or anomaly detection algorithms can be utilized to compute statistical threshold limits for each expense type by studying all (and/or a specified set of) expenses by a company's employees for the same items, events, etc. Example, approaches can include, inter alia: probability-based methods (e.g. using histograms, etc,), distance-based methods (e.g. k-nearest neighbor clustering algorithms, etc.) and the like.”),
wherein the set of unsupervised model features is associated with training the model to process the report independent of the context of the historical audits (paragraph [0060], “Example, approaches can include, inter alia: probability-based methods (e.g. using histograms, etc,), distance-based methods (e.g. k-nearest neighbor clustering algorithms, etc.) and the like.”; paragraph [0061], 
process, utilizing the model, the report to identify a score indicating whether the issue is included in the report … (paragraph [0059], “For every user in a company, risk and behavior features are constructed based on the above and fed into a machine learning algorithm such as SVM linear kernel model for predicting an overall risk score for the user that may be HIGH, MEDIUM or LOW.”); and
flag the report as including the issue or not including the issue based on the score (claim 14, “14. The computerized method of claim 13, wherein the memory containing instructions when executed on the processor, causes the processor to perform operations that automatically determines at least one corruption issue or bribery issue in the expense report data.”; paragraph [0045], “Process 100 can be used to generate a risk score.”; paragraph [0059], “For every user in a company, risk and behavior features are constructed based on the above and fed into a machine learning algorithm such as SVM linear kernel model for predicting an overall risk score for the user that may be HIGH, MEDIUM or LOW.”).
Verma et al. does not explicitly teach that the model is trained using both of the set of supervised model features and the set of unsupervised model features.  However, Suzuki et al. teaches training a model using both of a set of supervised model features and a set of unsupervised model features (paragraph [0092], “The parameter generator 130 receives the supervised-data output 
This part of Suzuki et al. is applicable to the system of Verma et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. to include the combined supervised and unsupervised data sets Suzuki et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Verma et al. in order to provide a high-performance structured prediction model at low cost (see paragraphs [0012] of Suzuki et al.).

With regards to claim 9, Verma et al. teaches to train the model, utilizing the set of supervised model features and the set of unsupervised model features, to identify a likelihood of the issue being included in the report (paragraph [0059], “For every user in a company, risk and behavior features are constructed based on the above and fed into a machine learning algorithm such as SVM linear kernel model for predicting an overall risk score for the user that may be HIGH, MEDIUM or LOW.”).

With regards to claim 10, Verma et al. teaches to process the report to identify the issue included in the report after training the model (paragraph [0059], “For every user in a company, risk and behavior features are constructed based on the above and fed into a machine learning algorithm such as SVM linear kernel model for predicting an overall risk score for the user that may be HIGH, MEDIUM or LOW.”).


determine the set of supervised model features based on at least one of: a pattern of non-compliant reports included in the historical reports and identified in the historical audits, a linear discriminate analysis of the historical reports and the historical audits, or a text analysis of the historical reports and the historical audits (paragraph [0048], “FIG. 3 illustrates an example process 300 for semantic analysis of expense report textual and structured data, according to some embodiments. In step 302, a semantic analysis of user-entered justification can be performed.”); and
wherein the one or more processors, when determining the set of unsupervised model features, are to: determine the set of unsupervised model features based on at least one of: an intra-individual analysis of individuals, an inter-individual analysis of the individuals, or a kernel density estimation (KDE) anomaly detection analysis of the historical reports (paragraph [0056], “For example, Z-score of amount of cash expenses by a user relative to his company is calculated as follows Let amount of cash expense for user be x. Let average amount of cash expenses across all users in a company be avg(cash). Let standard deviation of cash expenses across all users in a company be std(cash). Then the Z-score can be calculated as follows: …”; paragraph [0058], “User (e.g. an employee, etc.) behavior can also be analyzed as follows. A user's risk of committing opportunistic fraud may be captured using different behavioral features such as: Z-score of amount of cash vs credit card expenses—zcash; Z-score of amount submitted without receipt where receipt was required, z-receipt, etc. These can be consolidated when the system calculates a feature that represents user behavior. A user behavior score can be calculated with the following equation: behavior = ….”).


store a log, related to processing the report, after processing the report (paragraph [0022], “Furthermore, the described features, structures, or characteristics of the invention may be combined in any suitable manner in one or more embodiments, in the following description, numerous specific details are provided, such as examples of programming, software modules, user selections, network transactions, database queries, database structures, hardware modules, hardware circuits, hardware chips, machine learning techniques, etc., to provide a thorough understanding of embodiments of the invention”; paragraph [0070], “The system 1200 includes a communication framework 1210 that can be employed to facilitate communications between the client(s) 1202 and the server(s) 1204. The client(s) 1202 are connected to one or more client data store(s) 1206 that can be, employed to store information local to the client(s) 1202. Similarly, the server(s) 1204 are connected to one or more server data store(s) 1208 that can be employed to store information local to the server(s) 1204.”),
wherein the log identifies whether the report includes the issue or does not include the issue (paragraph [0022], “Furthermore, the described features, structures, or characteristics of the invention may be combined in any suitable manner in one or more embodiments, in the following description, numerous specific details are provided, such as examples of programming, software modules, user selections, network transactions, database queries, database structures, hardware modules, hardware circuits, hardware chips, machine learning techniques, etc., to provide a thorough understanding of embodiments of the invention”; paragraph [0070], “The system 1200 includes a communication framework 1210 that can be employed to facilitate communications between the client(s) 1202 and the server(s) 1204. The client(s) 1202 are connected to one or more client data store(s) 1206 that can be, employed to store information local to the client(s) 1202. Similarly, the 

With regards to claim 21, Verma et al. teaches: identifying patterns that are common to a first set of historical reports that have passed a first historical audit of the historical audits, or identifying patterns that are common to a second set of historical reports that have failed a second historical audit of the historical audits (claim 4, “determining at least one corruption issue or bribery issue in the expense report data”; claim 9, “implementing one or more machine learning algorithms on a set historical expense data as provided in a set of historical expense reports associated with an employee to identify habitual, opportunistic and accidental fraud in a spending pattern of the employee.”; paragraph [0065], “FIG. 6 illustrates an example process 600 of customer and/or vendor verification, according to some embodiments. In step 602, process 600 can determine whether a customer/vendor is associated with fraudulent events/activities. For example, step 602 can include crawling various databases (e.g. DBPedia, data.gov.us, data.gov.uk, web searches, etc.) to build and store profiles of customers/vendors in a local computer memory. Step 602 can apply machine learning on news articles to determine whether a customer/vendor is associated with fraudulent events/activities.”).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0358268 to Verma et al. in view of U.S. Patent Application Publication No. 2012/0084235 to Suzuki et al. and U.S. Patent Application Publication No. 2013/0346287 to Enzaldo et al.
With regards to claim 11, Verma et al. teaches to:

wherein the score indicates the likelihood of the issue being included in the report (paragraph [0059], “For every user in a company, risk and behavior features are constructed based on the above and fed into a machine learning algorithm such as SVM linear kernel model for predicting an overall risk score for the user that may be HIGH, MEDIUM or LOW.”); and
While Verma et al. teaches classifying risks based on different thresholds, Verma et al. in view of Suzuki et al. fails to explicitly teach flagging issues.  However, Enzaldo et al. teaches the one or more processors, when flagging the issue, are to: flag the report as including the issue after determining the score, wherein the score satisfies a threshold (claim 14, “assigning a threshold value related to the risk score at which the at least one rule will be automatically refined; and tracking the updated risk score, and when threshold value is reached for the updated risk score, automatically refining the at least one rule.”; paragraph [0063]), or
flag the report as not including the issue after determining the score, wherein the score fails to satisfy the threshold (paragraph [0074], “If there is a match or potential match to a person/entity on one of the maintained lists, a risk is flagged (step 534) and further action is taken at step 530. At step 536, the transaction data is evaluated at the consumer identification engine 316.”; paragraph [0077], “On the other hand, if the other engines find no significant risk in such embodiment (there is no flagged risk), the risk assessment engine 322 might simply score the risk using the risk information from the other engines (without further assessing risk on its own) and provide the risk score to the money transfer host computer 112. In other embodiments, the risk assessment engine 322 will assess and score all transactions, even if no risk is found at the other engines.”).


With regards to claim 13, while Verma et al. teaches classifying risks based on different thresholds, Verma et al. in view of Suzuki et al. fails to explicitly teach flagging issues.  However, Enzaldo et al. teaches to trigger an alarm after flagging the report as including the issue (paragraph [0072], “If a significant or actionable risk is identified or flagged (step 522) at the data integrity engine 312, then an action is determined to be needed (step 530) and an appropriate message returned from the host computer 112 to the transaction terminal where the money transfer is being requested. The action to be taken as a result of the integrity check will typically be a request for additional/corrected data, however, other actions may also be indicated.”).
This part of Enzaldo et al. is applicable to the system of Verma et al. in view of Suzuki et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. in view of Suzuki et al. to include the issue flagging as taught by Enzaldo et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Verma et al. .	

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0358268 to Verma et al. in view of U.S. Patent Application Publication No. 2016/0117778 to Costello et al. 
With regards to claim 15, Verma et al. teaches to:
one or more instructions that, when executed by one or more processors, cause the one or more processors (Fig. 11, paragraphs [0071]-[0073]) to:
receive data that is to be used to train a model to identify an issue included in a report, wherein the data is related to: historical reports associated with an organization, historical audits of the historical reports, and individuals associated with the historical reports (paragraph [0025], “Expense report can be a form of document that contains the expenses that an individual has incurred as a result of the business operation. For example, if the owner of a business travels to another location for a meeting, the cost of travel, the meals, and all other expenses that he/she has incurred may be added to the expense report. Consequently, these expenses will be considered business expenses and are tax deductible.”; paragraph [0044], “In step 110, process 100 can verify receipts associated with an expense report. Step 110 can determine if the receipts are valid and match the claimed expenses. In step 112, process 100 can detect duplicate claims expenses. For example, step 112 can determine if the employee or any other employee claim this expenses previously (e.g. on other past expense reports, etc.).”; and paragraph [0045], “Process 100 can augment expense data with multiple sources, including, inter alia: web-scale data, itineraries, credit-card level three (3) data, customer relationship management (CRM) and/or other enterprise system data, receipts data, etc. (e.g. see process 200 of FIG. 2 infra).”);

wherein the multi-entity profile includes a set of groupings of the data by a set of attributes included in the data (paragraph [0054], “In step 402, employee profiling can be performed. Various machine learning and/or anomaly detection process can be performed on historical expense data associated with an employee to identify habitual, opportunistic and/or accidental fraud in employee spending, Quantitative and/or qualitative features can be measured against other employee cohorts in the enterprise.”);
determine, using the multi-entity profile, a set of supervised model features for the historical reports based on grouping the historical reports based on outcomes of the historical audits (paragraph [0054], “Example, quantitative features can include calculating Z-scores of historical spend amounts, cash to credit ratios, number of expense lines with missing receipts.”; paragraph [0055], “In step 404, an expense-report risk profile can be determined. Use machine learning to classify whether a report submitted by an employee is of high, medium or low risk by assigning weights to different policy violations across expense lines and studying employee profile data.”; paragraph [0057], “A user's risk of committing opportunistic fraud may be captured using different risk features such as, inter alia: Z-score of amount marked as high risk due to receipt mismatch, zrm; Z-score of amount marked as high risk due to duplicates, zdup; Z-score of amount marked as high risk due to cost out of range, zcor; Z-score of amount marked as high risk due to suspicious merchant category, zmr; Z-score of amount marked as high risk due to abnormal spend, zas; Z-score of amount marked as high risk due to Foreign Corruption Practices Act (FCPA) compliance 
wherein the set of supervised model features is associated with training the model to process the report in a context of the historical audits (paragraph [0038], “Support vector machines (SVMs) can be, supervised learning models with associated learning algorithms that analyze data and recognize patterns, used for classification and regression analysis.”; and paragraph [0059], “An example model using SVMs is now provided. SVMs can be a set of supervised learning methods used for classification, regression and outliers detection.”);
determine, using the multi-entity profile, a set of unsupervised model features for the historical reports independent of the groupings of the historical reports (paragraph [0060], “Again, various machine learning and/or anomaly detection algorithms can be utilized to compute statistical threshold limits for each expense type by studying all (and/or a specified set of) expenses by a company's employees for the same items, events, etc. Example, approaches can include, inter alia: probability-based methods (e.g. using histograms, etc,), distance-based methods (e.g. k-nearest neighbor clustering algorithms, etc.) and the like.”),
wherein the set of unsupervised model features is associated with training the model to process the report independent of the context of the historical audits (paragraph [0060], “Example, approaches can include, inter alia: probability-based methods (e.g. using histograms, etc,), distance-based methods (e.g. k-nearest neighbor clustering algorithms, etc.) and the like.”; paragraph [0061], “In step 408, K-nearest neighbor clustering algorithms can be used to detect anomalies. For example, process 400 can construct the distance of the current expense to its kth nearest neighbor. … Once, there is enough history of the restaurant available in the system, the k-nearest neighbor algorithm allows finding anomalies based on the clusters, in this example, a $900 spend at the restaurant may not be considered an anomaly since its close to the $800 cluster; whereas a $400 
determine, utilizing the model, a score for the report after training the model, wherein the score indicates a likelihood of the issue related to the report (paragraph [0055], “In step 404, an expense-report risk profile can be determined. Use machine learning to classify whether a report submitted by an employee is of high, medium or low risk by assigning weights to different policy violations across expense lines and studying employee profile data. The system is by using historical risk and behavioral data for employees. This is done using Z-scores for different risk and behavioral features.”); and
perform one or more actions based on the score (paragraph [0059], “(paragraph [0055], “In step 404, an expense-report risk profile can be determined. Use machine learning to classify whether a report submitted by an employee is of high, medium or low risk by assigning weights to different policy violations across expense lines and studying employee profile data. The system is by using historical risk and behavioral data for employees. This is done using Z-scores for different risk and behavioral features.”)”). While Verma et al. teaches a system that used both supervised and unsupervised model features, Verma et al. fails to explicitly teach train the model based on the set of supervised model features and the set of unsupervised model features after determining the set of supervised model features and the set of unsupervised model features. 
However Costello et al. teaches train the model based on both of the set of supervised model features and the set of unsupervised model features after determining the set of supervised model features and the set of unsupervised model features (paragraph [0038], “In step 160, the system generates variables that will be used by the system, and stores the variables in a supervised model variable table 156 and an unsupervised model variable table 158. Such variables include graph theory variables, claim-related variables, and variables relating to service providers.”; paragraph 
This part of Costello et al. is applicable to the system of Verma et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. to include the combined supervised and unsupervised model features as taught by Costello et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Verma et al. in order to create a combined system that utilizes expected and unexpected features (see paragraph [0039] of Costello et al.).	

With regards to claim 16, while Verma et al. teaches a system that uses both supervised and unsupervised model features, Verma et al. fails to explicitly teach train the model based on the set of supervised model features and the set of unsupervised model features after determining the set of supervised model features and the set of unsupervised model features. However Costello et al. teaches combine the set of supervised model features and the set of unsupervised model features into a super model after determining the set of supervised model features and the set of unsupervised model features (paragraph [0039], “The contributing variables table 168 includes all top variables in ranked order for all scorable networks. The supervised score table 164, the unsupervised score table 166, and any interim tables are processed in step 170, and the system 
wherein the one or more instructions, that cause the one or more processors to train the model, cause the one or more processors to: train the model utilizing the super model after combining the set of supervised model features and the set of unsupervised model features into the super model (paragraph [0039], “The supervised score table 164, the unsupervised score table 166, and any interim tables are processed in step 170, and the system generates and stores a final score for the network and stores the final score in a final score table 172. The final score for a scorable network is the higher of the normalized supervised score and the normalized unsupervised score. Data elements such as counts of entities, events, and counts of involved parties and service providers are collected along with model scores and are stored in the table 172, which includes the final score, region, the model which yielded the maximum score, counts of entities and events, counts of involved parties and service provides for each scorable network, etc.”).
This part of Costello et al. is applicable to the system of Verma et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. to include the combined supervised and unsupervised model features as taught by Costello et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Verma et al. in order to create a combined system that utilizes expected and unexpected features (see paragraph [0039] of Costello et al.).	

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0358268 to Verma et al. in view of U.S. Patent Application .
With regards to claim 17, while Verma et al. discusses using a plurality of features including supervised and unsupervised features, Verma et al. fails to explicitly teach using a gradient boosting tree. However, Merrill et al. teaches to combine the set of supervised model features and the set of unsupervised model features into the super model, cause the one or more processors to: combine the set of supervised model features and the set of unsupervised model features into a gradient boosting tree after determining the set of supervised model features and the set of unsupervised model features (paragraph [0068], “In some embodiments the population is determined by a statistical algorithm, including, without limitation, population sampling, unsupervised methods such as principal components analysis, factor analysis, k-means and other clustering analysis, t-sne, latent and quadratic dirichlet allocation, outlier and anomaly detection, and supervised classification and regression methods such as decision trees, random forest, gradient boosted trees, neural networks, regularized regression, support vector machines, bayesian classifiers, k-nearest neighbors, Follow the regularized leader, greedy step averaging (GSA), time-decaying adaptive prediction (TDAP), factorization machines, gaussian processes and online learning algorithms. In some embodiments the transformations are machine generated using unsupervised, supervised, and semi-supervised (human in the loop) methods.”),
wherein the gradient boosting tree is the super model (paragraph [0073], “In some embodiments, the modeling system 110 is a modeling system that uses one of the following types of algorithms: population sampling, unsupervised methods such as principal components analysis, factor analysis, k-means and other clustering analysis, t-sne, latent and quadratic dirichlet allocation, outlier and anomaly detection, and supervised classification and regression methods such as decision trees, random forest, gradient boosted trees, neural networks, regularized regression, support vector 
wherein the one or more instructions, that cause the one or more processors to train the model, cause the one or more processors to: train the model based on the gradient boosting tree after combining the set of supervised model features and the set of unsupervised model features into the gradient boosting tree (paragraph [0097], “In some embodiments, the modeling engine 112 is a modeling engine that is constructed to use a machine learning modeling algorithm such as: population sampling, unsupervised methods such as principal components analysis, factor analysis, k-means and other clustering analysis, t-sne, latent and quadratic dirichlet allocation, outlier and anomaly detection, and supervised classification and regression methods such as decision trees, random forest, gradient boosted trees, neural networks, regularized regression, support vector machines, bayesian classifiers, k-nearest neighbors, Follow the regularized leader, greedy step averaging (GSA), time-decaying adaptive prediction (TDAP), factorization machines, gaussian processes, ensembling methods, and online learning.”).
This part of Merrill et al. is applicable to the system of Verma et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. to include the combination of supervised and unsupervised features based on a gradient boosted tree as taught by Merrill et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Verma et al. in order to create combines system that a complete data analysis (see paragraph [0003] of Merrill et al.).	

18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0358268 to Verma et al. in view of U.S. Patent Application Publication No. 2016/0117778 to Costello et al. as applied to claim 15, further in view of U.S. Patent Application Publication No. 2013/0346287 to Enzaldo et al.
With regards to claim 18, while Verma et al. teaches a system that uses both supervised and unsupervised model features, Verma et al. fails to explicitly teach messaging and flagging about issues discovered. Enzaldo et al. teaches to send a message to a client device after determining the score, wherein the message includes information that identifies the report, the score, or whether the report includes the issue (paragraph [0072], “If a significant or actionable risk is identified or flagged (step 522) at the data integrity engine 312, then an action is determined to be needed (step 530) and an appropriate message returned from the host computer 112 to the transaction terminal where the money transfer is being requested. The action to be taken as a result of the integrity check will typically be a request for additional/corrected data, however, other actions may also be indicated.”).
This part of Enzaldo et al. is applicable to the system of Verma et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. to include the risk flagging and messaging as taught by Enzaldo et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Verma et al. in order to create combines system that provides clear feedback (see paragraph [0039] of Enzaldo et al.).	

With regards to claim 19, while Verma et al. teaches a system that uses both supervised and unsupervised model features, Verma et al. fails to explicitly teach messaging and flagging about issues discovered. Enzaldo et al. teaches to

identify a type of the issue included in the report after determining that the report includes the issue (paragraph [0076], “Other methods for scoring (e.g., non-numerical, such as merely classifying the risk as one of several risk levels—low, medium and high) and other methods for taking different actions based on such scores are, of course, possible.”; paragraph [0093], “However, other data categories (within transactions) may be chosen for processing the data. …. The operator of the risk modeling system can choose categories based on the type of activity and risk patterns that the operator wants to track.”); and
wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: perform the one or more actions based on the type of the issue after identifying the type of the issue (paragraph [0077], “For example, in one embodiment, a risk identified at data integrity engine 312, list processing engine 314, consumer identification engine 316, business logic engine 318, or data aggregation engine 320, could lead to a more comprehensive risk analysis at risk assessment engine 322 (even if the identified risk is not at a high enough level from any given rules engine to initiate action at step 530). On the other hand, if the other engines find no significant risk in such embodiment (there is no flagged risk), the risk 
This part of Enzaldo et al. is applicable to the system of Verma et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. to include the risk flagging and messaging as taught by Enzaldo et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Verma et al. in order to create combines system that provides clear feedback (see paragraph [0039] of Enzaldo et al.).	

With regards to claim 20, while Verma et al. teaches determining a plurality of issue, Verma et al. fails to explicitly teach displaying a user interface. However Costello et al. teaches populate a user interface, provided for display via a display associated with a device, with information that identifies the report after identifying the type of the issue, wherein the user interface is associated with the type of the issue and is associated with displaying information related to a set of reports that includes the type of the issue (paragraph [0030], “Then, in step 50, the system generates a graphical network visualization for display in the user's interface, as illustrated in FIGS. 13-14 and described in greater detail below. Then, in step 52, the visualization is displayed on a visual display 54 of the user's computer device (e.g., on the computing device(s) 20 of FIG. 1). The user can then view and interact with the visualization to discover potential network fraud and to conduct various analytics, as desired”).
.	
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629     

/SANGEETA BAHL/Primary Examiner, Art Unit 3629